United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE ARMY, DEFENSE
LANGUAGE INSTITUTE, Monterey, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1999
Issued: May 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2009 appellant timely appealed the June 23, 2009 merit decision of the
Office of Workers’ Compensation Programs, which affirmed the denial of her claim for
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of the claim.1
ISSUE
The issue is whether appellant sustained a recurrence of disability on September 8, 2008,
causally related to her August 21, 2001 employment injury.

1

The record on appeal contains evidence submitted after the Office issued its June 23, 2009 decision. The Board
may not consider evidence that was not in the case record when the Office rendered its final decision. 20 C.F.R.
§ 501.2(c)(1) (2009).

FACTUAL HISTORY
Appellant, a 58-year-old retired associate professor, sustained an employment-related
injury on August 21, 2001.2 The Office initially accepted her claim for sacroiliac strain, left hip
strain and left thigh strain. The claim was subsequently expanded to include intervertebral disc
displacement, lumbosacral radiculitis, sciatica and lumbar spinal stenosis. Appellant received
appropriate wage-loss compensation. She underwent Office-approved surgery on March 19,
2002 and returned to work on June 17, 2002.3 Over the next six-year period, appellant routinely
attended physical and/or aqua therapy as often as three to four days per week for two hours each
visit. She essentially worked a six-hour day, three to four hours of which were devoted to
teaching French.4 The Office compensated appellant for the time spent obtaining medical
treatment for her employment-related injuries.5
On September 15, 2008 appellant filed a claim for compensation (Form CA-7) for
temporary total disability during the period September 8 through November 28, 2008. In support
of her claim, she submitted a September 8, 2008 report from Dr. Howard J. Rosen, a Boardcertified anesthesiologist, with a subspecialty in pain medicine. Dr. Rosen had been treating
appellant for approximately five years and advised that she should not work for 60 days. He
explained that appellant was being treated for back pain and could not perform her duties.
According to Dr. Rosen, appellant was very depressed, she hurt all over and simply did not feel
up to working.
In a letter dated September 19, 2008, the Office advised appellant of the requirements for
establishing a claim for recurrence of disability. It further stated that Dr. Rosen’s September 8,
2008 report was insufficient to establish a recurrence of disability. Appellant was allowed an
additional 30 days to submit evidence in support of her recurrence claim.
In a follow-up report dated October 8, 2008, Dr. Rosen again recommended that
appellant be placed on disability for the next 60 days. He noted that she appeared to be very
depressed and recommended that she see a psychiatrist. In addition to depression, Dr. Rosen
diagnosed postlaminectomy lumbar pain and myofascial pain. He attributed appellant’s
depression to the pain she experienced all over.
By decision dated November 17, 2008, the Office denied appellant’s claim for recurrence
of disability beginning September 8, 2008.
The Office subsequently received Dr. Rosen’s treatment notes dated November 10, 2008.
Dr. Rosen extended appellant’s disability through January 10, 2009. He indicated that she did
not appear to be capable of working at the time. Dr. Rosen reported diffuse pain over appellant’s
back and sciatic region. He also noted that appellant had been treated with injections over her
2

Appellant slipped and fell while walking out of her classroom. She reportedly landed on the left side of her
body.
3

Dr. Mark W. Howard, a Board-certified orthopedic surgeon, performed a bilateral L4-5 and left L5-S1
hemilaminotomy and left L4-5 microdiscectomy.
4

Up until the time of her employment injury, appellant had worked a full-time schedule.

5

Appellant also received wage-loss compensation for intermittent periods of temporary total disability.

2

iliac crest that would hopefully bring her relief. Additionally, Dr. Rosen indicated that appellant
was depressed, but on medication. Appellant saw Dr. Rosen again on December 2, 2008. Dr.
Rosen noted that she was going to a neurosurgeon. Appellant stopped seeing Dr. Rosen in midDecember 2008, and later requested authorization from the Office to select a new attending
physician.
On December 8, 2008 appellant requested an oral hearing.
Dr. Glenn Harper, a Board-certified neurosurgeon, saw appellant on December 11, 2008
and recommended an anterior cervical discectomy and fusion (Form C4-6) and posterior lumbar
interbody fusion (L4-5). Recent x-rays and magnetic resonance imaging (MRI) scans of the
cervical and lumbar spine revealed multilevel degenerative changes, including disc bulges, disc
protrusions and disc space narrowing.
On January 29, 2009 the Office approved appellant’s request to change physicians.
Appellant selected Dr. Gerald F. Wahl, a Board-certified neurologist, who first examined her on
February 12, 2009. In his initial report, Dr. Wahl diagnosed cervical and lumbar disc disease,
history of fibromyalgia and secondary depression. He did not, however, address whether
appellant was disabled on or after September 8, 2008. Dr. Wahl’s follow-up reports dated
March 12 and May 7, 2009 also did not address disability.
A telephonic hearing was held on April 6, 2009. Posthearing, appellant submitted an
undated statement describing various job changes during fiscal year 2007-08 that affected her
health. The hearing representative issued a June 23, 2009 decision affirming the denial of
appellant’s claim for recurrence of disability.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.6 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn -- except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force -- or when the physical requirements of
such an assignment are altered so that they exceed the employee’s established physical
limitations.7 Moreover, when the claimed recurrence of disability follows a return to light-duty
work, the employee may satisfy her burden of proof by showing a change in the nature and
extent of the injury-related condition such that she was no longer able to perform the light-duty
assignment.8
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
6

20 C.F.R. § 10.5(x).

7

Id.

8

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

3

related to the original injury.9 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.10 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.11
ANALYSIS
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.12
The Office accepted appellant’s claim for a left hip, left thigh and lumbar condition, including
sciatica, lumbar spinal stenosis and intervertebral disc displacement. With respect to the latter
accepted condition, appellant underwent Office-approved surgery on March 19, 2002. Following
surgery, she came under the care of Dr. Rosen, a pain management specialist. For more than five
years, both the Office and the employing establishment honored Dr. Rosen’s requests for
continued therapy and part-time, limited-duty work to accommodate appellant’s ailing back. On
September 8, 2008 Dr. Rosen recommended that appellant not work for 60 days. He was
treating her for back pain and reportedly she could not perform her duties. Dr. Rosen further
explained that appellant was very depressed, she hurt all over and simply did not feel up to
working. In an October 8, 2008 report, he diagnosed postlaminectomy lumbar pain and
myofascial pain. Dr. Rosen continued to find appellant disabled for work. He also
recommended that appellant see a psychiatrist for her pain-related depression. In subsequent
treatment notes, Dr. Rosen reported diffuse pain over appellant’s back and sciatic region. One of
appellant’s accepted conditions is sciatica. A Board-certified neurosurgeon who examined
appellant on December 11, 2008 recommended, inter alia, lumbar interbody fusion at L4-5; the
same area of the previous Office-approved surgery. The record indicates that appellant has
ongoing lumbar complaints in the area where she had previously undergone surgery. Although
Dr. Rosen’s treatment notes from September through December 2008 are not sufficiently
rationalized to discharge appellant’s burden of proving that her claimed recurrence of disability
beginning September 8, 2008 is causally related to her accepted employment injury, this
evidence is sufficient to require further development of the case record by the Office.13 On
remand, the Office should refer appellant, the case record, and a statement of accepted facts to an
appropriate orthopedic specialist for an evaluation and a rationalized medical opinion regarding
whether she sustained a recurrence of disability on or about September 8, 2008.
In addition to demonstrating a change in the nature and extent of the injury-related
condition, appellant may also establish a recurrence of disability by showing that the physical
9

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
10

See Helen K. Holt, supra note 9.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

12

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).
13

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

requirements of her light-duty assignment were altered so that they exceeded her established
physical limitations.14 Appellant claimed that the added responsibility of being appointed
manager of the curriculum and test development project while being expected to continue
teaching three hours per day affected her health. The Board notes that there is scant information
regarding her light-duty assignment. What is known is that appellant worked a total of six hours
a day and taught French for approximately three to four hours each day. However, there is little
information about the physical requirements of her part-time, light-duty assignment. One cannot
properly determine whether there was a change in appellant’s light-duty assignment without first
knowing what her light-duty assignment entailed. Accordingly, the Office should solicit
additional input from both her and the employing establishment regarding the physical
requirements of her light-duty assignment. After the Office has developed the case record to the
extent it deems necessary, a de novo decision shall by issued.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 6, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

20 C.F.R. § 10.5(x).

5

